Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 10) “determine a first amount of time spent by the first user in the virtual space; obtain a game objective, wherein the game objective includes performance of one or more game tasks in the virtual space, the game objective being associated with one or more potential reward items; determine a first probability of the first user being provided with the one or more potential reward items responsive to the performance of the one or more game tasks, wherein determination of the first probability is based on the first amount of time; determine a reward to be provided to the first user responsive to the performance of the one or more game tasks, wherein the reward is selected from the one or more potential reward items and determined in accordance with the first probability”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Dynamic item obtain rate based on player progression is well known in the art. For instance, Johnson (2012/0329549) in view of Kim et al. (2015/0011286) teaches dynamic item obtain rate based on player progression. However, Johnson in view of Kim is silent on “determine a first amount of time spent by the first user in the virtual space; obtain a game objective, wherein the game objective includes performance of one or more game tasks in the virtual space, the game objective being associated with one or more potential reward items; determine a first probability of the first user being provided with the one or more potential reward items responsive to the performance of the one or more game tasks, wherein determination of the first probability is based on the first amount of time; determine a reward to be provided to the first user responsive to the performance of the one or more game tasks, wherein the reward is selected from the one or more potential reward items and determined in accordance with the first probability”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON T YEN/Primary Examiner, Art Unit 3715